Judgment, *164Supreme Court, New York County (Rena Uviller, J.), rendered July 8, 1993, convicting defendant, upon his plea of guilty, of burglary in the first degree and assault in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 and 7x/2 to 15 years, respectively, unanimously affirmed.
The court properly exercised its discretion in accepting defendant’s plea of guilty, and in subsequently denying his motion to withdraw it, where defendant’s protestations of innocence were conclusory and contradicted by his explicit admissions of guilt, there is no support in the record for defendant’s claim that the plea was coerced and it is clear that the plea was knowing, intelligent and voluntary (see, People v Lawton, 203 AD2d 141, lv denied 84 NY2d 869; People v Lopez, 209 AD2d 545).
We have considered defendant’s other claims and find them to be without merit. Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.